Title: To Thomas Jefferson from D. L. Morel, 15 December 1806
From: Morel, D. L.
To: Jefferson, Thomas


                        
                            
                                Your Excellency
                            
                            philadelphia december the 15th. 1806.
                        
                        I beg you pardon if I dared to trouble you. in september last, as I can recollect, I took the liberty to
                            make to you the homage of a contrivance to apply ores to the navies; the draf was explained by a long subjoined
                            memorandum. so many tricks are used, that I am till now uncertain if the Writing is come to you. however desirous that it
                            could be of some usefulness to america and mankind intrusted to your care to your fellow creatures, I am not anxious to
                            Know so much if you may find any merite to my contrivanse, than if the piece is come to you. as for the use, your
                            judgement will grownd mine. the uncertainty of the receipt of the piece by your excellency is the only sollicitude which
                            troubles me and the cause of my temerity. 
                  I have the honor to be Respectfully of your excellency The most humble obedient
                            and respectful servant
                        
                            D. L. Morel
                            
                        
                    